                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                 CASE NO. CR19-0115-JCC-2
10                              Plaintiff,                     ORDER
11          v.

12   JOSEPH SAM,

13                              Defendant.
14

15          This matter comes before the Court on the parties’ joint motion in limine regarding
16   statements by Jerry Goodwill (Dkt. No. 152) 1 and the Government’s motion to seal (Dkt. No.
17   153). Mr. Goodwill is deceased. (Dkt. No. 152 at 1.) Therefore, he is unavailable to testify at
18   trial. Fed. R. Evid. 804(a)(4). In its trial brief, the Government suggested that it intends to
19   attempt to admit statements Mr. Goodwill made against his penal interest pursuant to Federal
20   Rule of Evidence 804(b)(3). (Dkt. No. 138 at 15.) In response, Mr. Sam requested that the Court
21   exclude evidence about how Mr. Goodwill died and why he is unavailable, but did not take a
22
     1
23     This document was filed by the Government only, but Mr. Sam highlighted dozens of passages
     he apparently wishes the Court to consider, so the Court construes the document as a joint
24   motion in limine requesting that the Court address all highlighted portions of the transcript. The
     Court will consider the supplemental motions in limine the parties have filed thus far even
25   though they were filed after the deadline. (See Dkt. No. 116.) In the future, the parties must file
     all motions in limine by the deadline. Burying motions in limine in trial briefs and raising them
26   in supplemental filings does not exempt them from the deadline.

     ORDER
     CR19-0115-JCC-2
     PAGE - 1
 1   position on the Government’s request, nor did Mr. Sam indicate that he sought a ruling on the

 2   admissibility of any statements Mr. Goodwill made. (See Dkt. No. 145 at 5–6.) Five days later,

 3   the Government filed the instant “supplemental submission” to which it attached transcripts of

 4   interviews Mr. Goodwill gave to law enforcement spanning roughly 120 pages. (See Dkt. Nos.

 5   152, 154, 155.) The Government seeks to admit approximately four excerpts from the transcripts

 6   and requests that the Court “determine which statements are admissible under Federal Rule of

 7   Evidence 804(b)(3).” (Dkt. No. 152 at 2.)

 8          In response, Mr. Sam apparently requests for the first time and without argument that the
 9   Court admit dozens of statements by Mr. Goodwill. (See Dkt. Nos. 154, 155.) Mr. Sam offers no
10   explanation for why these statements are admissible, and the vast majority of them are not
11   statements against Mr. Goodwill’s penal interest. It appears that Mr. Sam simply highlighted
12   statements that he views as favorable to him and hoped the Court would undertake the burden of
13   sorting through them, scouring the Federal Rules, and determining whether there is any ground
14   for admitting them. The Court will not do so.
15          The Court’s rulings are in the tables below. Citations to page numbers are to the blue
16   page numbers created by the Court’s electronic filing system. The rulings address only whether
17   Mr. Goodwill’s statements are statements against his penal interest under Federal Rule of
18   Evidence 804(b)(3). The Court does not address statements by law enforcement or any other

19   evidentiary issue related to Mr. Goodwill’s statements, such as whether they fall within another

20   hearsay exception, whether they are relevant, or whether they are unfairly prejudicial.

21          These rulings provide guidance to the parties but given the method the parties used to

22   present these issues to the Court it is difficult to parse admissible statements from inadmissible

23   statements. If the parties seek clarification or have additional concerns about Mr. Schakel’s

24   expected testimony, they should address it orally before trial or during Mr. Schakel’s testimony.

25   Finding good cause, the Court GRANTS the Government’s motion to seal (Dkt. No. 153). See

26   Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1178–81 (9th Cir. 2006).


     ORDER
     CR19-0115-JCC-2
     PAGE - 2
 1                                Exhibit A (Dkt. No. 154)
      Government’s Designation     Defendant’s Response      804(b)(3)
 2
            60:15-61:4                 No Objection            Yes
 3          61:25-62:6                 No Objection            Yes

 4
        Defendant’s Designation   Government Response        804(b)(3)
 5
                 3:3-3:15             No Objection              No
 6               3:25-4:1              Objection                No
                  4:4-4:9              Objection                No
 7                9:5-9:6              Objection                No
 8               9:9-9:20             No Objection              No
                9:24-9:25             No Objection              No
 9              10:5-10:6             No Objection              No
10            11:13-11:14             No Objection             Yes
               11:25-12:2              Objection                No
11              12:5-12:6              Objection                No
12             13:2-13:13              Objection                No
                14:1-16:1              Objection                No
13            18:10-18:15              Objection                No
               18:24-19:3              Objection                No
14
              20:15-20:23              Objection                No
15             21:1-21:14              Objection                No
              26:14-26:23              Objection                No
16
              29:12-29:17             No Objection              No
17             30:1-30:14             No Objection              No
              30:18-30:19              Objection                No
18            31:22-32:17              Objection                No
19            32:18-32:19             No Objection             Yes
              32:19-32:20              Objection                No
20            33:17-33:21              Objection                No
21             45:9-45:15             Object in Part           Yes
                   57:3                Objection                No
22             62:10-63:9              Objection                No
              64:16-64:18             No Objection              No
23
               65:2-65:21             No Objection             Yes
24            66:12-67:14              Objection                No
                70:3-70:5              Objection                No
25
              70:14-70:19             No Objection             Yes
26             71:3-71:13              Objection                No


     ORDER
     CR19-0115-JCC-2
     PAGE - 3
 1                                   Exhibit B (Dkt. No. 155)
          Government’s Designation    Defendant’s Response      804(b)(3)
 2
                23:16-23:17               No Objection            Yes
 3               37:8-37:11                 Objection              No

 4
          Defendant’s Designation    Government’s Response      804(b)(3)
 5
                  4:22-4:25               No Objection             No
 6                  5:2-5:3                Objection               No
                  5:14-5:24                Objection               No
 7                 7:13-8:5                Objection               No
 8                 8:20-9:4                Objection               No
                   9:5-10:1              Object in Part           Yes
 9               10:8-10:13               No Objection            Yes
10              10:19-10:21               No Objection            Yes
                10:25-11:18               No Objection            Yes
11              11:19-11:23                Objection               No
12               12:4-12:19              Object in Part            No
                  13:8-14:3              Object in Part            No
13              14:13-14:14                 Unclear                No
                  16:3-16:5               No Objection            Yes
14
                 16:6-16:24                Objection               No
15              16:25-17:15               No Objection            Yes
                  18:3-18:4               No Objection            Yes
16
                  25:3-25:6                Objection               No
17              26:20-26:23                Objection              Yes
                 27:21-28:8                Objection               No
18               28:9-28:10                Objection              Yes
19               28:11-29:7                Objection               No
                29:22-30:24              Object in Part            No
20              31:12-31:24                Objection               No
21               32:5-32:12                 Unclear                No
                 32:15-33:5               No Objection            Yes
22              33:10-33:19                Objection              Yes
                     33:20                 Objection               No
23
     //
24
     //
25
     //
26


     ORDER
     CR19-0115-JCC-2
     PAGE - 4
 1          DATED this 3rd day of June 2021.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0115-JCC-2
     PAGE - 5
